DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Response to Amendment
The amendments filed on 11/11/21 have been entered.  Claims 2 and 9 have been amended.  Claims 1, 3, 6, 7, 17-20, and 22-25 have been canceled.  Claims 4, 8, 15-16, 21, and 26-31 were canceled previously.  No new claims have been added.  Rejections of claims 17-20 and 22-25 under 35 U.S.C. 112(b), 102(a)(1), and 103, respectively, have been withdrawn, as these rejections are now moot due to the claims being canceled.  Claims 2, 5, and 9-14 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim 2 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Under a second interpretation, the Examiner finds that Lin Lee does, in fact, teach the newly added limitation of claim 2, “the distal casing end being divided by one or more slots extending proximally from a distal-most end of the casing and through the inner surface and the outer surface to form a plurality of distally-extending fingers… each of the fingers comprises a distally-extending tapered inner surface portion that reduces in distance from the central axis in the distal direction.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin Lee (US 20100179486 A1), and further in view of Walsh (WO 2017079811 A1).

Regarding claim 2, Lin Lee teaches:
A safety syringe (see FIG. 15, safety injector: 9) comprising:
a casing (see Reference Figure 1 below, hollow barrel: 92) having an inner surface and an outer surface (necessarily, as the barrel is hollow) extending along a central axis from a proximal casing end (see Reference Figure 1 below, rear end: 923) to a distal casing end (see Reference Figure 1 below, front end: 920), the distal casing end (920) being divided by one or more slots extending proximally from a distal-most end of the casing (92) and through the inner surface and the outer surface to form a plurality of distally-extending fingers (see Reference Figure 2 below, retaining hooks: 922), each of the fingers (922) comprising a respective inner surface and a respective hook that extends in a radial direction towards the central axis (see Reference Figure 2 below, hooks are shown to be extending radially inward from distal end of fingers: 922 to engage with slots / “radial openings”: 913);
a plunger assembly (see Reference Figure 1 below; see also FIG. 15, plunger combination: 94) extending along the central axis and movable within a chamber (i.e., a hollow space) in the casing (92) (“plunger combination 94 settled in the hollow barrel 92” see [p.0088]); and

a needle seat (see Reference Figure 2 below, needle hub: 91), the needle seat (91) having a distal portion, the distal portion having one or more radial openings (see Reference Figure 2 below, slots: 913) configured to receive the hooks (i.e., hooks of fingers: 922) therein (see p. [0091]),
a hollow needle (see Reference Figure 2 below, needle: 90) attached to and configured to move with the needle seat (91) (“a needle hub 91 connecting a needle 90,” see p. [0088]; and “eventually, the needle 90, the needle hub 91, and the rod 94 is retracted into the hollow barrel 92,” see p. [0095]), and
a spring (see Reference Figure 2 below, annular retracting spring: 93) positioned between the casing (92) and the needle seat (91) (evident from Reference Figure 2 below) and configured to bias the needle seat (91) away from the distal end of the casing (92) (“the needle hub 91 will be guided and pushed by the annular retracting spring 93, and then will be retracted into the hollow barrel 92,” see p. [0091]),
wherein the plunger assembly (94) comprises a plunger (see Reference Figure 1 below, comprising hollow plunger: 96 and retractable plunger: 95) having a hollow body (see p. [0092]), and a plug (see Reference Figure 1 below, plunger head: 942); and
wherein each of the fingers (922) comprises a distally-extending tapered inner surface portion (i.e., the step-wise taper that is depicted in 
Although the embodiment of Lin Lee shown in FIG. 15 does not explicitly disclose: one or more slots extending proximally from a distal-most end of the casing and through the inner surface and the outer surface to form each of the distally-extending fingers, the existence of a plurality of elastic retaining hooks at the distal-most end of the casing (920) necessitates the existence of slots passing entirely through the inner and outer surfaces of the casing (92) between said hooks, thus defining each individual distally-extending finger (922) at the distal end of the casing (920), as is well known in the art.  In FIG. 2, the distally-extending fingers (122) of the first embodiment of Lin Lee are depicted as finger-like hooks that are defined by a pair of slots extending proximally from a distal-most end of the casing (12) and through the inner surface and the outer surfaces of the casing (12).  Similarly, the distally-extending fingers (922) of the embodiment in FIG. 15 are defined by a pair of slots extending proximally from a distal-most end of the casing (92) and through the inner surface and the outer surfaces of the distal end of the casing (92).  The outward movement / flexible expansion of the distally-extending fingers (922) after injection, as shown in FIG. 19D, is only possible with the existence of a pair of slots surrounding the fingers and passing entirely through the casing from the inner surface to the outer surface.
However, Lin Lee does not explicitly disclose:
a slider having an activation surface facing the plurality of distally-extending fingers,
the needle seat configured to slide along the central axis within the slider, the needle seat having a distal portion configured to extend through a distal end of the slider,
a spring positioned between the slider and the needle seat and configured to bias the needle seat away from the slider,
wherein the slider is movable along the central axis between a first slider position in which the activation surface does not displace the hooks from the one or more radial openings, and a second slider position in which the activation surface interferes with the inner surfaces of the fingers and thereby displaces the hooks from the one or more radial openings,
a plug located inside the hollow body, and a seal surrounding the plunger and extending to form a seal against the inner surface of the casing,
wherein a distal end of the plunger, a distal end of the plug, and a distal end of the seal collectively form a first planar surface extending in a plane perpendicular to the central axis continuously across the chamber;
wherein the proximal end of the slider and the proximal end of the needle seat collectively form a second planar surface extending in a plane perpendicular to the central axis continuously across the chamber except for an entrance to the hollow needle; and
wherein the first planar surface and the second planar surface are shaped as generally matching flat surfaces that extend across the entire cross-section of the chamber except for the entrance to the hollow needle.

a slider (see FIG. 3, activation sleeve: 335) having an activation surface (see FIG. 3, chamfered forward surface: 390) facing a plurality of the distally-extending fingers (see FIG. 3, claws: 355),
a needle seat (see FIG. 3, hub: 330) configured to slide along a central axis of the syringe (200) within the slider (335) (i.e., once the slider reaches its second slider position, see p. [0029-0030] and FIG. 3-4), the needle seat (330) having a distal portion configured to extend through a distal end of the slider (335) (see FIG. 3),
a spring (see FIG. 3, spring: 340, also see FIG. 4, spring: 440—these components are the same, see p. [0030]) positioned between the slider (335) and the needle seat (330) and configured to bias the needle seat (330) away from the slider (335) (evident from FIG. 3-4, p. [0029-0030]),
wherein the slider (335) is movable along the central axis between a first slider position (i.e., position shown in FIG. 2-3) in which the activation surface (390) does not displace the hooks (see FIG. 3, lugs: 365) from one or more radial openings (see FIG. 3, grooves: 380), and a second slider position (i.e., the position shown in FIG. 4) in which the activation surface (390) interferes with the inner surfaces (i.e., angled “head” surfaces: 385) of the fingers (355) and thereby displaces the hooks (365) from the one or more radial openings (380) (“As the activation sleeve 335 is pushed forward, the chamfered forward surface 390 can be seen making contact 
a plug (see FIG. 1, stopper: 105, also depicted in FIG. 2-4) located inside the hollow body (i.e., hollow body of plunger, see p. [0027]), and a seal (see FIG. 1, rubber gasket: 115) surrounding the plunger (see FIG. 1, plunger barrel: 15) and extending to form a seal against the inner surface of the casing (see FIG. 1, inner surface of barrel: 10) (see p. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lin Lee to incorporate the teachings of Walsh by:
providing a slider (Walsh: 335) to surround the needle seat (Lin Lee: 91) in order to retain a spring (Lin lee: 93) configured to bias the needle seat away from the slider, wherein the slider is pushed forward within the retraction syringe assembly from a first slider position to a second slider position to disengage the distally-extending fingers (Lin Lee: 922) from the one or more radial openings (Lin Lee: 913) on the needle seat, further allowing the needle seat to slide along the slider and retract into the hollow body of the syringe, for the purpose of reducing or eliminating the risk of needle-stick injury (see Walsh p. [0030]), and since combining a prior art element (slider of Walsh) with the retraction syringe assembly of Lin Lee, according to known methods, would yield the same predictable results as the device of Lin Lee, wherein the spring is retained between a proximal-facing shoulder at the distal end of the casing and a distally-facing shoulder of the needle seat (see Reference Figure 2 below) in order to bias the spring away the distal 
substituting the hollow plunger body of Lin Lee (96), which only extends distally to incorporate the proximal end of plunger (95), as shown in FIG. 19E, with the hollow plunger body of Walsh (15) that extends distally to incorporate the entire plunger and the plug therewithin, as shown in FIG. 1 of Walsh, for the purpose of reducing or eliminating the risk of “dead-zones” and maximizing dispensing abilities (see Walsh p. [0027]), and since it has been held that the simple substitution of one known element (Lin Lee: 96) for another (Walsh: 15) yielding the same predictable results (i.e., wherein the retraction syringe assembly is retracted within the syringe after injection) would be obvious to one of ordinary skill in the art; and
providing a leak-proof rubber seal (Walsh: 115) with protruding rims to surround the distal end of the plunger (Lin Lee: 95) and plug (Lin Lee: 942), the protruding rims extending to the inner surface of the hollow body of the casing (Lin Lee: 92) in sealing relation thereto, for the purpose of reducing or eliminating the possibility of medicament leaking into the hollow body of the plunger injection (see Walsh p. [0026]).
Providing the slider of Walsh between the distal end of the casing and the needle seat, substituting the hollow plunger body of Lin Lee for the hollow plunger body of Walsh, and providing the seal of Walsh between the distal end of the plunger and the inner surface of the casing, would not alter the function of the safety syringe of Lin Lee.  When combined:

while the proximal end of the slider (Walsh: 335) and the proximal end of the needle seat (Lin Lee: 91) would collectively form a second planar surface (see Reference Figure 2 below, a planar surface is formed at the proximal end of needle seat 91) extending in a plane perpendicular to the central axis continuously across the chamber (Lin Lee: inner chamber of casing 92) except for an entrance to the hollow needle (Lin Lee: 93) (see Reference Figure 2 below); and
the first planar surface and the second planar surface are shaped as generally matching flat surfaces that extend across the entire cross-section of the chamber (Lin Lee: inner chamber of casing 92) except for the entrance to the hollow needle (Lin Lee: 93) (see Reference Figures 1-2 below—the Examiner notes that the term “generally matching” is relative, therefore, the Examiner is interpreting the first and second planar surfaces described above to be “generally matching” flat surfaces).

Reference Figure 1: Annotated Lin Lee FIG. 16

    PNG
    media_image1.png
    735
    419
    media_image1.png
    Greyscale

Reference Figure 2: Annotated Lin Lee FIG. 17

    PNG
    media_image2.png
    757
    454
    media_image2.png
    Greyscale


Regarding claim 5, the combined device of Lin Lee and Walsh teaches:
The safety syringe (Lin Lee: 9) of claim 2, wherein the slider (Walsh: 335) has a proximally-facing shoulder (see Reference Figure 3 below) and the needle seat (Lin Lee: 91) has a distally-facing shoulder (see Reference Figure 2 above), and the spring (Lin Lee: 93) is positioned between the proximally-facing shoulder and the distally-facing shoulder (when the slider of Walsh is combined to the safety syringe of Lin Lee, this would be the resulting location of the spring, see motivation to combine above in claim 2).
Reference Figure 3: Annotated Walsh FIG. 3

    PNG
    media_image3.png
    517
    626
    media_image3.png
    Greyscale


Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin Lee (US 20100179486 A1) and Walsh (WO 2017079811 A1), as applied to claim 2 above, and further in view of Chang et al. (US 20180236183 A1).

Regarding claims 9-12, the device of Lin Lee modified by the device of Walsh discloses the claimed invention substantially as claimed, as set forth above in claim 2.  Lin Lee further teaches the safety syringe of claim 2, wherein the plunger assembly (see Reference Figure 1 above) comprises a plunger (see Reference Figure 1 above, comprising hollow plunger: 96 and retractable plunger: 95) having one or more radial protrusions (see Reference Figure 1 above, stoppers: 965 protruding from outer wall of plunger: 96) and the casing (see Reference Figure 1 above, barrel: 92) comprises a lock (see Reference Figure 1 above, rear end: 923 extending from barrel: 92) configured to engage the one or more radial protrusions (965) to inhibit movement of the plunger (96) further towards the distal casing (92) end (“two stoppers 965 are formed on the two outer lateral wall of the hollow plunger 96 and positioned distant from the first telescoping portion 96a. After the injection is completed, the stoppers 965 engages with the rear end 923 of the hollow barrel 92 and contribute to prevent the hollow plunger 96 to be further pushed into the hollow barrel 92” see [p.0096]).
However, Lin Lee does not explicitly disclose: the lock is configured to engage the one or more radial protrusions to inhibit movement of the plunger further toward the proximal casing end; one or more tabs extending from the casing and tapered toward the plunger, configured to allow the plunger to move distally towards the distal casing end from a first plunger position to a second plunger position, but inhibit the plunger from moving proximally away from the distal casing end from the second plunger position to the first plunger position, wherein each of the one or more tabs tapers towards the plunger with respect to the distal direction.
Chang, in the same field of endeavor, teaches (see FIG. 6) a plunger (member 400) having one or more radial protrusions (member 500) and a casing comprising a lock configured to engage the one or more radial protrusions (500) to inhibit movement of the plunger (400) from moving backward from the second plunger position (see FIG. 6) to the first plunger position (see FIG. 5) in the proximal direction (“…the confinement members 500 are configured to be stuck at ends of the elastic segments 310 forming the unidirectional entry portion 300 after passing through the conduit line of the unidirectional entry portion 300, thereby restraining the plunger 400 from moving backward,” see p. [0056]). The lock comprises one or more tabs (member 300) that extend from the casing towards the plunger, as shown in FIG. 6.  These tabs extend in a tapered fashion, as is apparent in FIG. 6, and point toward the plunger with respect to the distal direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Lin Lee and Walsh to incorporate the teachings of Chang to include one or more radial protrusions on the plunger and a lock on the casing comprising one or more tabs tapered toward the plunger with respect to the distal direction, for the purpose of allowing the movement of the plunger from its first position to its second position during injection (yielding the same predictable results as the device of Lin Lee, as described above), while inhibiting the movement of the plunger towards the proximal casing end from its second position to its first position after injection, so the syringe cannot be reused (see Chang p. [0011]).

Regarding claim 13, the device of Lin Lee modified by the device of Walsh discloses the claimed invention substantially as claimed, as set forth above in claim 9.  However, Lin Lee does not explicitly disclose: the lock comprising an annular body and the one or more tabs extending from the annular body towards the plunger, the annular body being retained in an annular cup portion of the casing.
Chang, in the same field of endeavor, teaches (see FIG. 6) an annular cup portion of the casing (see proximal end of cylinder 100) retaining an annular body (member 200), wherein the one or more tabs (member 300) extend from the annular body (200) towards the plunger (400), as described above.  The benefit of having the lock mechanism retained within an annular cup portion of the casing is that this configuration prevents reuse of the needle, as the tabs cannot be accessed to be physically pried open to allow the plunger to retract from its engaged third position.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Lin Lee to incorporate the teachings of Chang to utilize a lock comprising an annular body inaccessible to the user, wherein one or more tabs extend from the annular body towards the plunger in the distal direction in order to retain the plunger in its third position, the annular body being retained in an annular cup portion of the casing.  This configuration could be simply added to the proximal end of the casing taught by Lin Lee, yielding predictable results to one of ordinary skill in the art.  This modification would prevent reuse of the needle, and, in turn, prevent serious side effects caused by reusing needles that have not undergone a proper sterilization process, thereby improving the safety of the device (see Chang p. [0004]).

Regarding claim 14, the device of Lin Lee modified by the devices of Walsh and Chang disclose the claimed invention substantially as claimed, as set forth above in claim 13.  Lin Lee further teaches the safety syringe of claim 13, wherein the plunger assembly (see Reference Figure 1 above) comprises a proximal end that protrudes from the annular cup portion of the casing (see Chang modification above in claim 13) when the plunger assembly is in the third plunger assembly position.
As shown in FIG. 19F, Lin Lee teaches a proximal end of the plunger assembly that protrudes from the proximal end of the casing and extends in the proximal direction past the plunger stoppers (member 965) when the plunger assembly is in its third position, or after the injection is complete and the needle, needle seat, and plug have retracted within the hollow body of the device (“After the injection is completed, the stoppers 965 engages with the rear end 923 of the hollow barrel 92 and contribute to prevent the hollow plunger 96 to be further pushed into the hollow barrel 92” see p. [0096]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                              

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783